DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0113197 (Martin et al., hereinafter Martin) in view of U.S. Patent Application Publication Number 2016/0217325 (Bose et al., hereinafter Bose) and U.S. Patent Application Publication Number 2016/0370155 (Dale et al., hereinafter Dale).
Regarding claims 1, 9 and 10, Martin discloses that a shuffleboard has a sliding surface on which pucks can slide and that a score can be calculated based on the position of the pucks relative to the sliding surface when the puck is stationary at its final position.  See Martin, paragraph [0004].  Martin does not disclose the recited camera that detects the puck moving on the sliding surface.  Dale discloses the concept of receiving and detecting image data from a camera of a thrown dart to its final stationary position on the dartboard and then calculating a score.  See Dale, paragraphs [0006]-[0008].  To provide the Martin shuffleboard game with a camera to receive and detect the image data of the shuffleboard puck as it travels along the sliding surface would have been obvious to one of ordinary skill in the art, in 
With further regard to claim 10, Dale discloses the recited computer.  See Dale, paragraph [0038].
Regarding claim 2, Dale discloses the concept of using a particular color for the projectiles to be more easily detected by the image capturing computer system.  See Dale, paragraph [0010].  Official Notice is taken that the use of color filters is a conventional computer method of detecting particular and/or specific colors.  Therefore, it would have been obvious to a person having ordinary skill in this art to use a color filter in the Dale image capturing system to more easily detect the projectile.
Regarding claims 4 and 11, it would have been obvious to a person having ordinary skill in this art, by routine experimentation to provide the Dale camera pointed in the recited direction in order to obtain the optimal image capturing orientation.
Regarding claims 6, 7, 13, 15, 17 and 19, shuffleboard is known to inherently have the recited trigger lines and scoring zones as part of the game.
Regarding claim 8, Dale discloses the recited GUI.  See Dale, paragraph [0046].

Allowable Subject Matter
Claims 3, 5, 12, 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711